 In the Matter Of STANDARD Box Co., EMPLOYERandINTERNATIONALBROTHERHOOD OF PULP, SULPHITE AND PAPER MILL WORKERS, A. F.OF L., PETITIONERCase No. 1-R-3888.Decided February 9, 1948Mr. Samuel T. Lakson,of Boston, Mass., for the Employer.Mr. David R. Grogan,of Boston, Mass., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Boston,Massachusetts, on November 3, 1947, before Leo J. Halloran, hearingofficer.'The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERStandard Box Co. is a Massachusetts corporation engaged in themanufacture of folding paper boxes at its plant in Chelsea, Massa-chusetts.During the 6-month period ending July 1947, the Employermanufactured finished products valued in excess of $100,000, approxi-mately 50 percent of which was shipped to points outside the state.The Employer admits and we find that it is engaged in commercewithin the meaning of the Act.IT.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.IPursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theNational Labor Relations Board has delegated its powers in connectionwith thiscase to athree-man panel consisting of the undersigned Board Members[Houston, Reynolds, andGray].76 N. L.R. B., No. 7.45 46DECISIONS OF NATIONALLABOR RELATIONS BOARD111.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IF. THE APPROPRIATE UNITWe find, in substantial agreement with the parties, that all produc-tion and maintenance employees at the Employer's Chelsea plant,excluding office and clerical employees and all supervisors, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain, representatives for thepurposes of collective bargaining with Standard Box Co., Chelsea,Massachusetts, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the First Region, and subject to Section 203.61 and 203.62, ofNational Labor Relations Board Rules and Regulations-Series 5,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented by International Brotherhood ofPulp, Sulphite and Paper Mill Workers, AFL, for the purposes ofcollective bargaining.